Citation Nr: 9917739	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  92-14 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased rating for a fracture 
deformity of the left femur with varus bowing and shortening 
of the leg, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 



INTRODUCTION

The veteran had active service from June 1972 to October 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1992 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied increased ratings for a left leg 
condition and a low back condition, each evaluated as 10 
percent disabling.  The left leg condition was subsequently 
defined as a fracture deformity of the left femur with varus 
bowing and shortening of the leg; the low back condition was 
defined as lumbar levoscoliosis.

The Board notes that this case has been remanded to the RO 
three times.  In June 1993 this case was remanded for further 
evidentiary development and for the RO to adjudicate two 
inferred issues:  total disability due to individual 
unemployability, and secondary service connection for 
alcoholism.  At an August 1994 VA examination, a herniated 
disc at L4-L5 was noted.  By June 1995 rating decision, the 
RO denied service connection for the herniated disc, but did 
not adjudicate the two "inferred" issues.  In January 1996 
the Board accepted jurisdiction of the issue of service 
connection for the herniated disc, and remanded the case to 
the RO for further development.  The Board also referred the 
"inferred" issues to the RO again.

In May 1997 the Board again remanded this matter to the RO 
for further evidentiary development.  In the May 1997 remand, 
the Board again referred the two "inferred issues" to the 
RO for adjudication.  Upon review of the file, the Board 
notes that it appears that the RO has not taken any action 
with regard to the claim for secondary service connection for 
alcoholism; hence, that issue is again referred to the RO for 
appropriate action.  The Board also notes that by August 1998 
rating action, the RO granted service connection for the 
herniated disc, L4-L5, including such symptomatology as part 
of the service-connected low back disability, and assigned a 
20 percent rating for the service-connected low back 
disability.  The issues have been recharacterized 
accordingly.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's low back disability is manifested by 
chronic low back pain, severe limitation of motion due to 
pain and flare-ups; there is no evidence of ankylosis and no 
evidence of pronounced intervertebral disc syndrome. 

3.  The veteran's service-connected fracture deformity of the 
left femur is manifested by shortening of the left leg by no 
more than 1 1/8 inches, complaints of pain, and no more than 
slight hip or knee disability.


CONCLUSIONS OF LAW

1.  A 40 percent rating is warranted for the veteran's 
service-connected low back disability.  38 U.S.C.A. § 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.102, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 
5289 (1998).

2.  The veteran's service-connected fracture deformity of the 
left femur with varus bowing and shortening of the leg is not 
more than 10 percent disabling according to regulatory 
criteria.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5255 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that in March 1974 a Medical 
Board found that the veteran was not fit for full duty due to 
a closed fracture of the left femur, subtrochanteric which he 
sustained during service.  He was subsequently discharged 
from service due to disability.  

By May 1975 rating action the RO granted service connection 
and a 20 percent rating for a fracture deformity of the left 
femur, with bowing and shortening, and secondary scoliosis, 
lumbo-dorsal.  By October 1978 rating action the RO clarified 
that a 10 percent rating was warranted for the service-
connected fracture deformity of the left femur, with varus 
bowing and shortening of the leg, and a 10 percent rating was 
warranted for the service-connected lumbar levoscoliosis.

In November 1991 the veteran filed a claim for increased 
ratings for his service-connected fracture deformity of the 
left femur, and for the service-connected lumbar 
levoscoliosis.

On VA examination in January 1992, the veteran reported 
having back pain and muscle spasms, and left leg pain.  
Examination showed that he limped due to the shortened left 
femur, and had mild bowing at the left femur.  He had 
levoscoliosis of the lumbar spine and left paravertebral 
muscle spasms.  Range of motion of the lumbar spine was 
flexion to 90 degrees, extension to 35 degrees, lateral 
flexion to 35 degrees, and rotation to 35 degrees.  An x-ray 
of the left femur showed a healed fracture of the proximal 
shaft of the femur with lateral bowing deformity at the 
fracture site.  An x-ray of the lumbar spine showed mild 
levoconvex scoliosis of the spine, and minimal marginal 
lipping at L5, possibly due to early degenerative process.  
The diagnosis was status post fracture of the left femur with 
residual shortening and deformity, chronic thoracic and 
lumbar strain with scoliosis, and mild degenerative joint 
disease of the lumbar spine.  

A private medical report showed that in March 1992 the 
veteran reported that he fell down the basement steps and 
hurt his lower back.  X-rays taken in March 1992 showed a 
normal lumbosacral spine series.  

On VA examination in August 1994 the veteran reported he 
worked in the roofing business until he injured his back, 
causing a disc injury at the L4 level.  He also reported that 
in July 1994 he was hit by an automobile and reinjured his 
low back.  He was going for back surgery the next day.  
Regarding his low back, he reported having pressure in the 
right flank and right buttocks area, radiating into the right 
lateral buttocks.  He reported occasional cramping in both 
calves and legs, and indicated that sometimes his right foot 
went numb.  Examination showed he had no limp or antalgic 
gait.  Range of motion of the lumbar spine was flexion to 80 
degrees, with some minor discomfort in the right flank 
region, left lateral bends to 43 degrees, rotation to 27 
degrees on the right and left, and extension to 30 degrees.  
There was some muscle spasm in the low back and protective 
motion on the right.  Examination of both hips showed active 
and passive full range of motion.  He had a negative straight 
leg raising test at 60 degrees bilaterally, negative 
Lasegue's, negative Patrick's, and negative Glisson's.  He 
squatted and rose without difficulties.  Examination of the 
right thigh was 35 cm., compared to 36 cm. on the left.  
Measurement of the right leg was 31 cm., compared to 32 cm. 
on the left.  Examination of the knees showed range of motion 
from 0 to 140 degrees, no synovial thickening, no effusion, 
no patellar femoral grating or abnormality, negative 
McMurray's test, and no instability.  X-rays showed chronic 
narrowing at L4, normal hips, normal knees, and a healed 
fracture at the left femur without any evidence of 
complication.  The impression was healed shortened femur, 
without arthritis or deformity in the knee or hip on either 
side, causing a slight curvature, which was not true 
scoliosis.  The examiner noted the veteran had degenerative 
disc disease, L4, and a ruptured disc, that was not service 
related.  

Private medical records dated in August 1994 showed that the 
veteran underwent a lumbar laminectomy, diskectomy, and 
foraminotomy.  The preoperative diagnosis was herniated disc 
right, L4-L5 level.  Operative findings included a large 
herniated disc, that was totally extruded from the disc space 
and into the area below the posterior longitudinal ligament.  
Complete decompression of the root and dura was achieved.  

In letters dated in August 1994, George T. Domany, P.A.-C. 
and Murali Guthikonda, M.D., F.A.C.S., of the Department of 
Neurological Surgery at Wayne State University, reported on 
the veteran's follow-up visits to the neurosurgical clinic 
following the lumbar laminectomy and diskectomy.  He reported 
having low back pain, and examination revealed full range of 
motion of the lumbosacral spine.

Private treatment records from the Cottage Hospital showed 
that the veteran received physical therapy for his low back 
from August 1994 to December 1994.  On initial evaluation in 
August 1994, he reported constant pain in the right lower 
back area and on the lateral aspect of the right leg.  In 
December 1994, examination showed that range of motion of the 
trunk was forward flexion to 40 degrees, extension to 35 
degrees, and bilateral side-bending was within functional 
limitations.  Range of motion of both lower extremities was 
within normal limits, except for straight leg raising.  There 
was no tenderness on palpation of the low back and minimal 
tightness in the low back.  He had basically "plateaued" 
with regard to physical therapy, and range of motion and 
symptoms were about the same.  

In an October 1994 letter from Mark F. Rottenburg, M.D. to 
the Fireman's Fund Insurance, Worker's Compensation Claims 
Division, it was noted that the veteran was seen in July 1994 
for complaints of low back pain with right sciatica, left 
ankle and foot pain, and complaints of left lower extremity 
weakness with bilateral lower extremity dysesthesia.  The 
impressions included low back pain with L4-5 disc herniation, 
and right L5 lumbar radiculopathy.  Dr. Rottenburg noted that 
the veteran was in his usual state of health when he suffered 
an initial injury to his back at work in March 1994, and then 
was struck by a car in July 1994, with aggravation of his low 
back pathology.  

In a letter dated in November 1994 from the Kwame Buahin, 
M.D., Ph.D., and Fernando G. Diaz, M.D., Ph.D., it was noted 
that the veteran was seen for follow-up after the L4-5 
hemilaminectomy and diskectomy on the right side.  He had 
undergone a course of physical therapy, and indicated that he 
had not significantly improved.  He noted improvement in his 
scoliosis and resolution of the tingling sensation in the 
leg, but was left with residual right lower extremity pain, 
in the low back and right calf, occasionally radiating from 
the back to the calf.  In December 1994 it was noted that his 
leg and hip pain had persisted since he was first seen in 
August 1994, but he had relief from the tingling sensation of 
the right lower extremity.  Dr. Diaz opined he would benefit 
from pain management.  

A January 1995 neuromuscular electrodiagnostic report from 
Dennis S. Giannini, M.D. showed a normal right lower 
extremity EMG, a normal right lumbosacral paraspinal EMG, and 
a mildly abnormal right peroneal nerve conduction study.

Received in January 1995 was an MRI of the lumbar spine 
conducted in June 1994 which showed a bulging disc at the L4-
5 level with a focal disc herniation to the right of the 
midline.  

Also received in January 1995 was an MRI of the lumbar spine, 
conducted in November 1994, which showed findings compatible 
with enhancing granulation tissue at L4-5 involving the 
ventral epidural space, lateral recess, and portions of the 
neural foramina.  No recurrent disc herniation was seen.  

By June 1995 rating action, the RO denied increased ratings 
for the service-connected fracture deformity of the left 
femur, with varus bowing and shortening of the leg, and for 
the service-connected lumbar levoscoliosis, and denied 
service connection for L4-L5 disc herniation with right 
lumbar radiculopathy, and history of laminectomy, diskectomy, 
and foraminotomy.

In the January 1996 Board remand the RO was directed to 
contact the veteran and request that he provide the names and 
addresses of all providers from whom he received treatment 
for disc disease and herniation, fracture deformity of the 
left femur, and lumbar levoscoliosis.  The record reflects 
that the veteran never responded to the RO's February 1996 
letter requesting such information.  In the January 1996 
remand, the RO was also directed to schedule the veteran for 
a special VA orthopedic and neurological examination.  The 
record reflects that such examinations were scheduled, but 
the veteran failed to report.

In the May 1997 Board remand, the Board noted that although 
the veteran had failed to respond to the RO's letter in 
February 1996 and had failed to report for the VA examination 
scheduled in July 1996, his address in the computer had been 
edited by the RO in May 1997, and it was not clear if he 
received actual notice of the scheduled VA examination.  
Hence, the RO was directed to schedule the veteran for 
another VA examination, with notice to the new address.  The 
RO was also directed to contact the veteran and request that 
he provide the names and addresses of all providers from whom 
he received treatment for back or leg disorder since 1992.  
The record reflects that the veteran has not responded to the 
RO's June 1997 letter requesting such information.  

On VA neurological examination in March 1998 the veteran 
reported constant low back pain that radiated down the right 
leg intermittently to the right ankle.  He reported he was 
able to walk two blocks, stand for 30 to 45 minutes, sit for 
30 minutes, and lift and carry 40 to 50 pounds.  The strength 
in his legs was noted to be fair.  He had some numbness in 
the right leg.  Examination showed that he ambulated with a 
slight limp.  In the lower extremity, strength, tone and 
coordination were intact, but there was slight atrophy of the 
right gastrocnemius muscle.  His calf measured 13" on the 
right and 14" on the left.  Reflexes were symmetric, with 
the exception of the right knee jerk, which was slightly 
diminished.  The diagnosis was status post herniated nucleus 
pulposus, lumbar, with history of sciatica, and mild atrophy 
of the right gastrocnemius.  The examiner noted that it was 
impossible to determine the degree of injury in service, and 
that it was apparent that a second back injury occurred after 
service.  The examiner also noted that his neurological 
disability was minimal and would restrict his lifting to no 
greater than 25 pounds, but should not affect his daily 
activities of living.

On VA orthopedic examination in March 1998 the veteran 
reported low back pain and pain in both legs.  He indicated 
that his legs would sometimes go numb and have cramps, and 
the discomfort was worse after walking a long distance.  He 
claimed he could not do any heavy lifting.  Examination 
showed that his pelvis was tilted lower on the left side when 
standing.  There was mild external rotation of the left leg.  
Examination of the lumbosacral spine showed good muscle tone, 
no complaints of pain on coughing, and mild tenderness on 
palpation.  Range of lumbar motion was to 65 degrees on 
forward flexion, 20 degrees on backward extension, 25 degrees 
on right and left lateral flexion, and 20 degrees on right 
and left lateral rotation.  Examination of the left leg 
showed a 1-1/8 inch shortening when compared to the right.  
There was no neurological involvement and the straight leg 
raising was within normal range.  Both hips were symmetrical, 
there was no tenderness, swelling or deformity, and range of 
motion was full on both sides.  Both knees were stable, there 
was no tenderness, pain, or swelling, and range of motion was 
full.  X-rays of the lumbosacral spine showed gross 
degenerative disc disease at L4-5 area with sclerosis, 
narrowing and vacuum phenomena.  An x-ray of the left femur 
showed an old fracture of the shaft proximal part with mild 
anterior angulation.  The diagnoses were chronic low back 
pain, status post herniated disc and herniotomy, with 
degenerative disc disease, and status post fracture of the 
shaft of the left femur, with shortening of the left lower 
limb.  

Also on VA orthopedic examination in March 1998, the examiner 
opined that the veteran's low back pain resulted from his 
degenerative disc disease and from his antalgic gait and 
shortened leg.  The examiner noted that the veteran's 
fracture of the left femur resulted in residual shortening, 
which caused postural scoliosis and an antalgic gait, which 
produced chronic low back pain.  It was noted that at some 
point he had a herniated disc due to a lifting injury at work 
and had to have disc surgery.  Although surgery made his back 
more comfortable and asymptomatic, as time went by, there was 
more degeneration of the same disc space, producing 
limitation of motion as well as pain.  The initial pain of 
his lower back, prior to disc surgery, was related to the 
service-connected shortening of the left lower limb.  The 
examiner opined that it was likely that the veteran's present 
back condition, with complaints of pain, was related to his 
service-connected back injury and fractured femur.  The 
examiner noted that there did not appear to be any weakened 
movement or fatigability except for the fact that there was 
loss of motion due to pain.  He had been engaged in active 
work, such as a roofing job, but had not been doing it for 
the last two years due to increasing discomfort from back 
pain.  The examiner indicated that the limitations were not 
attributable to the left leg fracture.  The examiner also 
noted that it was not possible to give an opinion on 
additional limitation of motion due to a flare-up as the 
veteran was not examined during such a flare-up.  The 
examiner opined, however, that it was more likely than not 
that there would be additional loss of motion due to 
increased pain.  It was noted that there would be no effect 
on the veteran's ordinary activities of life, purely based on 
the fracture femur and levoscoliosis.

By August 1998 rating action, the RO granted service 
connection for L4-5 disc herniation with right lumbar 
radiculopathy and history of laminectomy, diskectomy, and 
foraminotomy, noting that to that extent, the veteran's 
appeal was considered to be satisfied.  The RO apparently 
included the service-connected L4-5 disc herniation, with 
right lumbar radiculopathy and history of laminectomy, 
diskectomy, and foraminotomy, as part of the veteran's 
service-connected low back disorder (which previously only 
included the lumbar levoscoliosis), and granted a 20 percent 
rating for a low back disability, based on moderate 
limitation of motion.  

In the April 1999 informal hearing presentation the veteran's 
representative claimed that with regard to the service-
connected left leg condition, the record reflected that 
shortening of the left leg was previously measured at 3/4 
inches, and that the March 1998 VA examination reflected 
shortening of the left leg at 11/2 inches.  The representative 
contended that this shows an increase in severity and 
supports entitlement to an increased rating for the fracture 
deformity of the left femur.

Analysis

The Board is satisfied that all relevant facts have been 
properly developed, and that no further development is 
required to comply with the duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require, in evaluating a given disability, that disability be 
viewed in relation to its whole recorded history, 38 C.F.R. 
§§ 4.1, 4.2, 4.41, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  38 C.F.R. §§ 4.1 and 4.2 require that 
each disability be viewed in relation to its entire recorded 
history, that there be emphasis upon the limitation of 
activity imposed by the disabling condition, and that each 
disability be considered from the point of view of the 
veteran working or seeking work.  Not all disabilities will 
show all the findings specified in the rating criteria, but 
coordination of the rating with functional impairment is 
required. 38 C.F.R. § 4.21. 

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Furthermore, the U.S. Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999, hereinafter "the 
Court") has held that the VA must consider the applicability 
of regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  The "functional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
with the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§  4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.  


Entitlement to an increased rating for a low back disability.

The veteran's service connected low back disability 
encompasses limitation of motion due to pain and degenerative 
disc disease.  Accordingly, it may be rated as either of 
these entities, whichever is to his best advantage.  Most 
recently, his service-connected low back disability has been 
rated 20 percent disabling under Diagnostic Code 5292.  
Moderate limitation of motion of the lumbar spine is assigned 
a 20 percent rating.  Severe limitation of motion of the 
lumbar spine is assigned a 40 percent disability rating.  
Diagnostic Code 5292.  

The veteran's back disability may alternatively be rated 
based on the severity of the intervertebral disc syndrome.  A 
20 percent rating is warranted for moderate intervertebral 
disc syndrome with recurring attacks.  A 40 percent 
evaluation is warranted for severe intervertebral disc 
syndrome with recurring attacks and little intermittent 
relief.  Pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief, warrants a 
60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  Alternatively, unfavorable ankylosis of the lumbar 
spine warrants a 50 percent disability rating.  Code 5289.

In a December 1997 opinion, the VA General Counsel concluded 
that Diagnostic Code 5293, for intervertebral disc syndrome, 
involves loss of range of motion, therefore, 38 C.F.R. §§  
4.40 and 4.45 must be considered when a disability is 
evaluated under this Diagnostic Code if the veteran has 
received less than the maximum evaluation under the Code.  
Furthermore, the Board must also address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if less 
than the maximum schedular rating is assigned, and if there 
is evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule may be inadequate to 
compensate for the average impairment to earning capacity due 
to intervertebral disc syndrome.  VAOPGCPREC 36-97, December 
12,1997.  

The veteran's service-connected low back disability 
encompasses complaints of pain, limitation of motion, and 
degenerative disc disease.  In considering the severity of 
his low back disability, in conjunction with the criteria in 
the applicable diagnostic codes, the Board finds that the 
disability is most appropriately rated under Diagnostic Code 
5292, especially since his neurological disability has been 
characterized as "minimal" on the most recent VA 
examination in March 1998.  

Additionally, on VA orthopedic examination in March 1998, 
evaluation of the lumbosacral spine showed good muscle tone, 
no complaints of pain on coughing, and mild tenderness on 
palpation.  Range of lumbar motion was to 65 degrees on 
forward flexion, 20 degrees on backward extension, 25 degrees 
on right and left lateral flexion, and 20 degrees on right 
and left lateral rotation.  X-rays of the lumbosacral spine 
showed gross degenerative disc disease at L4-5 area with 
sclerosis, narrowing and vacuum phenomena.  The examiner 
opined that the veteran's low back pain partially resulted 
from his degenerative disc disease, and that degeneration of 
the same disc space produced limitation of motion.  The 
examiner noted that there did not appear to be any weakened 
movement or fatigability except for the fact that there was 
loss of motion due to pain.  The examiner indicated that it 
was not possible to give an opinion on additional limitation 
of motion due to a flare-up, as the veteran was not examined 
during a flare-up, but indicated that it was more likely than 
not that during a flare-up, there would be additional loss of 
motion due to increased pain.  

While motion to 65 degrees would nor ordinarily reflect more 
than moderate limitation of motion, it appears that there is 
also functional loss due to pain and flare-ups of increased 
symptoms.  Factoring this pain and flare-ups into the loss of 
motion, it is concluded that, stated in terms of additional 
loss of motion, as required by DeLuca, this amounts to severe 
loss of motion.  Therefore, a 40 percent rating under 
Diagnostic Code 5292 is warranted.  The evidence does not 
support a finding that the veteran has pronounced 
intervertebral disc syndrome (there is no sciatic neuropathy 
or demonstrable spasm, and his neurological disability was 
found to be minimal), and there is no evidence of unfavorable 
ankylosis of the lumbar spine.  Therefore, a rating in excess 
of 40 percent is not warranted.  

The Board also notes that pursuant to VAOPGCPREC 36-97, 
entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) is not warranted as there is no indication that 
the rating schedule is inadequate to compensate for the 
average impairment to earning capacity due to intervertebral 
disc syndrome.  

Entitlement to an increased rating for a fracture deformity 
of the left femur.

Impairment of the femur is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5255.  Malunion of either femur warrants a 10 
percent evaluation when the disability results in slight knee 
or hip disability.  Malunion of either femur warrants a 20 
percent evaluation when the disability results in moderate 
knee or hip disability.  A 30 percent evaluation requires 
that the malunion produce marked knee or hip disability.  
Where there is a fracture of the surgical neck of the femur, 
with false joint, a 60 percent evaluation is warranted.  
Where there is a fracture of the shaft or the anatomical neck 
of the femur, with nonunion, but without loose motion, and 
weight-bearing is preserved with aid of a brace, a 60 percent 
rating is warranted.  Where there is a fracture of the shaft, 
or anatomical shaft of the femur is presented with nonunion 
and loose motion (spiral or oblique fracture), an 80 percent 
evaluation is warranted.  38 C.F.R. Part 4, Code 5255.

In the instant case, the Board finds that the medical 
evidence of record shows that an increased rating pursuant to 
Diagnostic Code 5255 is not warranted for a disability of the 
left femur.  VA examination in March 1998 showed that the 
veteran's pelvis was tilted lower on the left side and there 
was a 1-1/8 inch shortening in the left leg when compared to 
the right.  The veteran complained of leg pain, but no 
neurological involvement was found.  Both hips were 
symmetrical, there was no tenderness, swelling or deformity, 
and range of motion was full on both sides.  Both knees were 
stable, there was no tenderness, pain, or swelling, and range 
of motion was full.  An x-ray of the left femur showed an old 
fracture of the proximal shaft that was healed.  The examiner 
noted that the fracture of the left 

femur resulted in residual shortening, which caused postural 
scoliosis and an antalgic gait, which produced chronic low 
back pain.  

Hence, the medical evidence shows no hip or knee disability.  
Thus, the requirements for a rating in excess of 10 percent 
under Code 5255 are not met.  The preponderance of the 
evidence shows that the fracture of the left femur is 
manifested by a shortening of the left leg, which causes 
chronic low back pain.  The Board notes the representative's 
arguments in the informal hearing presentation pertaining to 
the increased shortening of the left leg, however the 
disability resulting from this shortening of the leg is 
manifested by chronic low back pain, which has been 
adequately accounted for in the evaluation assigned for the 
service-connected low back disability.  Hence, an assignment 
of an additional rating, therefore, would constitute rating 
the same manifestation under different diagnoses, which is 
prohibited.  38 C.F.R. § 4.14.  

Further, the shortening of the lower extremity has not been 
shown to be more than 1-1/8 inches.  Under Code 5275, a 10 
percent rating requires shortening of from 1-1/4 to 2 inches.  
For a 20 percent rating, the shortening would have to be at 
least 2 inches.  Using the cited criteria, the shortening 
would not even qualify for a 10 percent rating.  Moreover, in 
the note accompanying Code 5275, combining a rating for 
shortening with other ratings for fractures or faulty union 
is specifically prohibited.  

The Board also notes that since the veteran has not responded 
to the RO's request for information pertaining to any 
treatment received for the left femur disability, it appears 
that he has not received any such treatment, and the Board 
must rely on available medical evidence in the claims file.  
Moreover, the Board notes that the veteran has complained of 
leg pain, however, even with consideration of DeLuca, a 
rating in excess of 10 percent for the service-connected a 
fracture deformity of the left femur with varus bowing and 
shortening of the leg is not warranted.  



ORDER

A 40 percent rating for a low back disability is granted, 
subject to the regulations governing the payment of monetary 
awards.

Entitlement to a rating in excess of 10 percent for a 
fracture deformity of the left femur with varus bowing and 
shortening of the leg is denied.


		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals


 

